[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             MAY 2, 2005
                               No. 04-12280
                                                          THOMAS K. KAHN
                                                               CLERK

                   D. C. Docket No. 01-03993-CV-ASG


OTTO PASTOR,

                                                     Plaintiff-Appellant,

                                  versus

UNION CENTRAL LIFE INSURANCE COMPANY,

                                                     Defendant-Appellee.


                Appeal from the United States District Court
                    for the Southern District of Florida



                               (May 2, 2005)



Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
       AFFIRMED. See 11th Cir. R. 36-1.1




1
    11th Cir. R. 36-1 provides:
       When the court determines that any of the following circumstances exist:
               (a) judgment of the district court is based on findings of fact that are not clearly
                   erroneous;
               (b) the evidence in support of a jury verdict is sufficient;
               (c) the order of an administrative agency is supported by substantial evidence on the
                   record as a whole;
               (d) summary judgment, directed verdict, or judgment on the pleadings is supported
                   by the record;
               (e) judgment has been entered without a reversible error of law; and an opinion
                   would have no precedential value;
       the judgment or order may be affirmed or enforced without opinion.

                                                2